                                       Case 3:14-cr-00175-WHA Document 1407 Filed 07/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            ORDER RE INFORMATION ON
                                       COMPANY,                                            DIXIE AND BADER FIRES
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        PG&E shall file a statement under oath setting forth the full extent to which its

                                  18   equipment had any role in the start of the Dixie and Bader Fires earlier this month. Please

                                  19   include the names of all personnel who may have been witnesses or may have been on the

                                  20   scene soon after the fires began. Please file this by JULY 30 AT NOON.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: July 21, 2021.

                                  25

                                  26
                                                                                              WILLIAM ALSUP
                                  27                                                          UNITED STATES DISTRICT JUDGE
                                  28
